DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/363,793 filed 03/25/2019 and Response to Election/Restriction filed 03/01/2021.
Claims 1-20 remain pending in the Application. Claims 1-13, 19-20 have been withdrawn from withdrawn from consideration.
4.	Applicant’s election without traverse of Group II (claims 14-17) in the reply filed on 03/01/2021 is acknowledged. Therefore claims 14-17 are under examination at this time.

Drawings
5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “support surface”, “first input terminal”, “second input terminal”, “output terminal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
6.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show “battery support 50”, as described in the specification (in paragraph [0040] of the Published Application).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed 

Specification
7.	The disclosure is objected to because of the following informalities: according to the MPEP “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications” (see MPEP § 608.01 IV. USE OF METRIC SYSTEM OF MEASUREMENTS IN PATENT APPLICATIONS).
Appropriate correction is required.

Claim Objections
8.	Claim 17 is objected to because of the following informalities:  according to the MPEP “all patent applicants should use the metric (S.I.) units followed by the equivalent English units when describing their inventions in the specifications of patent applications” (see MPEP § 608.01 IV. USE OF METRIC SYSTEM OF MEASUREMENTS IN PATENT APPLICATIONS).
 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

10.	Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. No support was found in the instant Specification for term “support surface”.

11.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



12.	Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 is formulated unclear/indefinite, such as:
It is not clear what Applicants intent to mean by “a first surface facing the support surface”, wherein  “support surface” is not shown on the Figures
It is not clear what Applicants intent to mean by “a second surface facing away from the first surface”, wherein  “support surface” is not shown on the Figures
It is not clear what is “first input terminal”, since it is not shown on the Figures
It is not clear what is “second input terminal”, since it is not shown on the Figures
It is not clear which “circuit” is claimed in claim 14, since a few “circuits” are disclosed in the instant Specification, such as “charging circuit 214”, “integrated circuit (ASIC)” as “controller 210” ([0064]).

Claim Rejections - 35 USC § 102
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu et al. (US Patent 10,439,415).
	With respect to claim 14 (as best understood) Zhu et al. teaches A portable power source (col. 1, ll.22-24) comprising:
a housing supportable relative to a support surface, the housing having a first surface facing the support surface and a second surface facing away from the first surface (housing 10 including support body comprising battery pack interface 17/first surface and battery pack interface 18/second surface facing away from pack interface 17/first surface (col. 12, ll.55-57; Figs. 1, 2, 6)), the housing including 
a first battery support on the first surface (supporting seat 31/first battery support on the battery pack interface 17/first surface (col. 12, ll.44-45, ll.55-57; Figs. 1, 2, 6)), 
a second battery support on the second surface, and a power outlet (support seat 32/second battery support on the battery pack interface 18/second surface (col. 12, ll.44-45, ll.55-57; Figs. 1, 2, 6)); 
a power outlet (power source sockets 13, 14 (col. 6, ll.47-49; Fig. 1));
a circuit supported by the housing (charging regulator unit 92/circuit disposed/supported on the adaptor 901/housing (col. 16, ll.42-44; Fig. 19)) and including 
a first input terminal on the first battery support (input electrical connection terminal 901/first input terminal on the adaptor 900/10 as on battery pack interface 17/first surface of the first supporting seat 31 (col. 16, ll.57-58; col. 9, ll.59-65; Figs. 4, 2, 18-20)), 
a second input terminal on the second battery support (input electrical connection terminal 901/first input terminal on the adaptor 900/10 as on battery pack interface 18/second surface of the second supporting seat 32 (col. 16, ll.57-58; col. 9, ll.59-65; Figs. 4, 2, 18-20)), 
an output terminal on the power outlet (output port/terminal on the power source sockets 13, 14 (col. 6, ll.47-49; Figs. 1, 18)), and 
an inverter electrically connected between the input terminals and the output terminal (inverter electrically coupled between output port/terminal and input terminals of the one or more battery packs (col. 6, ll.58-61)); 
(battery pack20/first battery pack and battery pack 30/second battery pack removably attached/supported on supporting seat 31/first battery support and  support seat 32/second battery support of the adapter 10/900 respectively (col. 4, ll.31-33; Figs. 1, 2, 19)), each battery pack including 
a battery housing supported on the associated battery support (battery housing 22  of the battery packs 20 and 30 removably attached/supported to the associated support seats 31/32 (col. 4, ll.57-59; Figs. 1, 2, 3, 5, 7)), 
a battery cell (battery cells 21 (col. 4, ll.40-42)), and 
a battery terminal connected to the battery cell and electrically connectable to the associated input terminal, wherein power is transferrable from the battery cell of each battery pack to the circuit to be output through the power outlet (electrically connecting the battery cell 21 to the terminals of the battery pack 20 and to an external circuit (col. 4, ll.47-49; col. 10, ll.31-34; col. 15, ll.48-50)). 
With respect to claims 15-17 Zhu et al. teaches:
Claim 15: further comprising a frame connected to the housing and extending beyond a periphery of the housing and of the first battery pack and the second battery pack (col. 15, ll.3-5; Fig. 6). 
Claim 16: wherein the frame further includes a first frame portion on a first side of the housing, a second frame portion on an opposite side of the housing, a pair of bars connected between the first frame portion and the second frame portion, and a handle connected between the bars, the handle extending perpendicular to the bars and (col. 15, ll.6-16, ll.43-45; Fig. 6). 
Claim 17: wherein the portable power source has a total weight between 48 pounds and 55 pounds, and wherein the portable power source is operable to output a peak power output of between 3000 W and 4000 W for at least 2 seconds and a sustained maximum output power of between about 1500 W and about 2000 W for at least about 6 minutes (col. 5, ll.14-31). 

Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

HR
03/19/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851